DETAILED ACTION
Status of Claims
This communication is in response to applicant’s response filed on 12/21/2020. 
Claims 1-10 and 12-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more without significantly more. 
Claims 1-10 and 12-15 are directed toward a method category and claim 16 is directed toward an apparatus category. 
Claim 1 – Amended
Claim 1 is directed to performing the initial steps of a contract, a certain method of organizing human activity relating to legal interactions, without significantly more. The claim recites a series of steps which represent the initial exchange of information necessary to generate a contract (ie establish party identities and communicating the 
For example, the applicant recognizes in their specification (col 2, lines 12-17) the concept that “smart contracts” are, effectively, contracts implemented via software such as scripts executed through the blockchain. The applicant’s specification also recognizes that the blocks of the blockchain are made up of transactions (col 1, lines 16-17). Additionally, the Bitcoin ledger, as noted by the applicant (col 2, lines 1-2), is the most well-known blockchain application. The Bitcoin ledger provides a baseline for using cryptographic signatures and secret values (ie public/private key pairs) in blockchain transactions which were well-established at the time of application. Most known implementations use the same security methodology, if not the same cryptography. Thus, the combination of additional elements with the abstract idea in the claimed invention, taken as a whole, lack inventive concept.
Claims 2-10 and 11-16
None of Claims 2 through 10 and/or 12 through 16 are rendered operable by adding additional limitations and elements which do not directly address the action which renders the independent, root Claim 1 inoperable.

Claims 3 and 4 add additional elements which limit the manner in which the data is sent, provide additional data limitations, and adjust the nature of the underlying contract. The additional element of a ‘tokenised’ [sic] transaction is another known element of certain blockchain implementations which the applicant notes in his specification (col 2, lines 19-22). The additional data restrictions also amount to insignificant extra-solution activity. Restricting the type of token to cryptocurrency, as in claim 4, is also well-established. For example, such transactions underpin the Ethereum blockchain and its transactional processes. This blockchain was established, in large part, to enable smart contracts through blockchain processes and was established prior to the time of this application. The additional element of returning the token to the resource provider, as in claim 4, is an expansion of the abstract idea to, in effect, include the use of a security to facilitate the contract.
Claim 6 expands the abstract idea to include the concept of property exchange (ie payment) and potentially making change for the payment and/or facilitating the exchange as a trade of specific assets (eg barter). This expansion is facilitated by further blockchain transactions, which have been established as routine.
Claim 7 through 9 expand the abstract idea to include providing security to prevent transactions from being modified (presuming Claim 8 is intended to depend upon Claim 7). The claims specify aspects of using digital signature and applying those signatures using techniques that are also well-understood, routine, and conventional in the 
Claim 9 also adds the limitation where the security is implemented through the provision of cryptocurrency (specifically one that utilizes the digital signature methodology in question) and requiring it be supplied by the resource and/or its provider. The use of a cryptocurrency is further insignificant extra-solution activity that merely manipulates the form of the data involved and/or is well-established as described above (see Claims 3-4 under this heading). Requiring that the security be provided by the resource and/or its provider is an insignificant extra application appended to the implementation of the abstract idea.
Claim 10 expands the abstract idea to include a refundable portion of the initial payment on the contract to cover non-use of the resource. This is also implemented using well-understood blockchain transactions, as described throughout this heading.
Claim 14 includes additional elements which expand the abstract idea to include execution and enforcement of the contracts but which do not amount to significantly more because they only attempt to generally link the abstract idea to specific technological environments. Claim 14 generally claims a determination step and access control functionality based upon certain conditions. The claim also is either an insignificant extra-solution application (if implemented manually) or an attempt to broadly link the invention to the technological environments automation, computers, sensors, and blockchain.

Claim 16 purports to claim any implementation of the root Claim 1. This claim adds only the additional element of a physical structure to implement the process, which is an insignificant extra-solution application attached to the underlying abstract idea.


Claim Rejections - 35 USC § 102
Claims 1-7, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christidis, Konstantinos and Devetsikiotis, Michael "Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303. Christidis anticipates each element of these claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 - Amended
Christidis teaches a blockchain-implemented method for controlling access to or the use of an internet-enabled resource (see pg 2298, col 1, para 9, where a method for manufacturers to implement and remotely control software updates via blockchain is comprising steps of: 
providing a first blockchain transaction comprising at least one output which is redeemable only by provision of at least: a secret value selected by a user; and signatures associated with any two of: the resource provider, a user, or the internet-enabled resource (see pg 2293, col 1, para 4, where users generate and sign transactions using private/public key pairs which equate to the secret value and signatures of the present application; see also pg 2295, col 1, para 6, where multiple signatures are necessary to implement the transaction; see also pg 2296, col 2, para 4, where multiple points of access are contemplated for a given asset and/or set of transactions); 
sending use-related information to the internet enabled resource (see "All the loT devices of a manufacturer operate on the same blockchain network...The devices either ship with the smart contract's address baked into their blockchain client, or they find out about it via a discovery service" on pg 2298, col 1, para 9); 
generating a second blockchain transaction comprising an input having a signature script signed with a signature associated with the internet-enabled resource (see pg 2298, col 2, para 2, contemplating the association of accounts or wallets with devices for transactional usage which necessitates their own signatory capability and ability to generate the related transactions); 
requesting at least the secret value (see pg 2293, col 1, para 4, where users generate and sign transactions using private/public key pairs which equate to the secret value and signatures of the present application); and 
modifying the signature script of the input of the second blockchain transaction to include the secret value and the user’s signature (see pg 2293, col 1, para 4, regarding the generation and digital signing of blockchain transactions); and unlocking the resource in response to validation of modification of the second blockchain transaction (see pg 2298, col 2, para 3 referencing the unlocking of devices upon verification of the signed transactions).
Claim 2 – Original
Christidis teaches all the elements of Claim 1 and the additional limitations wherein the resource is a vehicle (see “The owner of a Slock that wishes to rent their house or car sets a price for timed access to that electronic door lock” pg 2298, col 2, para 3) and the use-related information comprises information related to a journey (see “…when the shipping carrier reaches the destination port, they send a signed message to a predetermined and agreed-upon smart contract to allow everyone on the chain to know that the container is now at point C…” pg 2299, col 1, para 1).
Claim 3 – Amended
Christidis teaches all the elements of Claim 2 and the additional limitations wherein the use-related information is sent by the resource provider in the form of a tokenised [sic] third blockchain transaction comprising either the information or a location thereof (see “…this whole process can be done via atomic peer-to-peer exchanges of tokens if the chain follows the Bitcoin transacitonal [sic] model” pg 2299, col 1, para 2, contemplating a method where blockchain tokens are exchanged which include location and shipment related data)
Claim 4 – Amended
further comprising generating a fourth blockchain transaction comprising at least one output redeemable to return an amount of cryptocurrency underlying the tokenised [sic] third blockchain transaction to the resource provider (see “transfer of digital tokenized assets can be achieved easily and in a cryptographically verifiable manner using a blockchain network that employs the Bitcoin transactional model” pg 2295, col 1, para 6, referencing the use of Bitcoin cryptocurrency as a model underlying transactions; and pg 2297, col 1, para 1, where remainders and partial returns are addressed).
Claim 5 – Not Amended
Christidis teaches all the elements of Claim 1 and the additional limitations wherein the second blockchain transaction is generated by the resource (see “the devices of the stakeholders can send signed transactions to the blockchain automatically without any user input” pg 2299, col 2, para 2) and the modification is performed by the user (see again, pg 2293, col 1, para 4, where users sign their transactions).
Claim 6 -  Not Amended
Christidis teaches all the elements of claim 1 and the additional limitations wherein the second blockchain transaction comprises a first output relating to payable first asset transferrable to the resource provider and a second output relating to a second asset transferable to the user
Claim 7 – Amended
Christidis teaches all the elements of Claim 1 and the additional limitations wherein the second blockchain transaction comprises a securing input for preventing at least one output of the second blockchain transaction from being modified by the user (see “Note that the “deposit” and “withdraw” functions are written so that only Bob (via his key) can call them” pg 2296, col 2, para 4, discussing a method to prevent modification of specific aspects of the transactions by unauthorized users; see also pg 2297, paras 1-6, contemplating a method of building smart contracts so as to prevent outputs from being modified by an unauthorized user).
Claim 12 – Not Amended
Christidis teaches all of the elements of Claim 1 and the additional limitations of further comprising the step of a user sending at least one confirmation message confirming the accuracy of said use-related information (see “they send a signed message to a predetermined and agreed-upon smart contract to allow everyone on the chain to know that the container is now at point C” pg 2299, col 1, para 1), hashing said message and storing said hashed message in a distributed hash table (see pg 2301, col 2, para 2, contemplating steps where messages requiring privacy are communicated via an additional use of one or more distributed hash table communications protocols such as Telehash or Whisper).
Claim 13 – Amended
Christidis teaches all of the elements of Claim 1, the additional limitations of further comprising hashing the use-related information and storing said hashed information in a distributed hash table (see pg 2301, col 2, para 2, contemplating steps where messages 
Claim 16 – Not Amended
Christidis teaches all the elements of Claim 1 and the additional limitations of a system arranged to perform the method according to claim 1 (see “We get a better understanding of how a blockchain works, when we examine how a blockchain network runs. This is a set of nodes (clients) that operate on the same blockchain via the copy each one holds” pg 2293, col 1, para 3; see also “…every stakeholder carries a smart tracker with (a) a BLE radio, (b) a GSM or LTE radio so that it can connect to the Internet, (c) an installed blockchain client” pg 2299, col 2, para 2).


Claim Rejections - 35 USC § 103
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the Christidis reference, as applied to Claim 7 above, and further in view of the Smith, Hector Joseph "Technical analysis of the Bitcoin cryptocurrency" 4-Dec 2015, Bachelorarbeit, Faculty of Engineering and Computer Science, Dept of Computer Science. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Christidis reference, as applied to Claim 1 above, and further in view of the patent application US 2017/0109748 A1 "CRYPTO CURRENCY CHARGEBACK SYSTEM," Kote.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Christidis reference, as applied to Claim 1 above, and further in view of the patent Huennekens et al.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 – Amended
Christidis teaches all the elements of Claim 7. Christidis does not specifically disclose the additional limitation wherein the securing input to the second blockchain transaction comprises a sighash flag SIGNHASH_ALL | SIGHASH_ANYONECANPAY. Smith teaches the additional limitation wherein the securing input to the second blockchain transaction comprises a sighash flag SIGNHASH_ALL | SIGHASH_ANYONECANPAY (see Smith, pg 51, SIGHASH_ANYONECANPAY heading, discussing how the SIGHASH_ANYONECANPAY flag combinations can be used to digitally sign transactions, including the use of SIGHASH_ALL | SIGHASH_ANYONECANPAY). It would have been obvious to one of ordinary skill in art at the time of filling of application to combine the method disclosed by Christidis with the technique as disclosed by Smith to provide effective security feature of the Bitcoin implementation of blockchain as a part of any blockchain security scheme.
Claim 9 – Not Amended
Christidis in view of the Smith reference teaches all the elements of Claim 8. Christidis further discloses the additional limitations wherein the securing input comprises an amount of cryptocurrency provided by at least one of the resource provider and an electronic wallet associated with the resource (see Christidis, pg 2295, col 1, para 6, referencing the use of the Bitcoin transactional model where the 
Claim 10 – Amended
Christidis teaches all the elements of Claim 1. Christidis does not specifically disclose the additional limitations further comprising generating a fifth blockchain transaction comprising at least one output redeemable to refund an amount of cryptocurrency associated with the first blockchain transaction responsive to non-use of the resource. Christidis does teach the element where a blockchain transaction comprising at least one output redeemable to refund an amount of cryptocurrency associated with the first blockchain transaction (see “the function may be written so as to parse the incoming offer as the biggest multiple of 5 (that will be traded without issues) and a remainder (that will be returned)” Christidis, pg 2297, col 1, para 1). Further, Kote teaches the limitation where a device would refund an amount of cryptocurrency associated with the first blockchain transaction responsive to non-use of the resource (see “a payee that detects (or is informed of) a chargeback in the 
Claim 14 – Amended
Christidis teaches all the elements of Claim 1. Christidis does not specifically disclose the additional limitations further comprising determining a number of users present in the resource and allowing or disallowing provision of the resource dependent on said number. Christidis does teach the element of allowing or disallowing provision of the resource (see “An interested party can use a mobile app to identify the slock, pay the requested amount in Ethers, then communicate with the lock via a properly signed message (using the Whisper peer-to-peer communication protocol) to unlock it” Christidis, pg 2298, col 2, para 3). Further, Huennekens teaches the limitations further comprising determining the number of users present in the resource and allowing or disallowing provision of the resource dependent on said number (see “may include any number of circuits or components programmed or configured to detect unauthorized occupants in the host vehicle” Huennekens, pg 2, para 0014; see also Huennekens, pg 3, para 0022, contemplating actions where unauthorized presences are detected). 
It would have been obvious to one of ordinary skill in art at the time of filling of application to combine the method disclosed by Christidis with the technique as disclosed 
Claim 15 – Not Amended
Christidis teaches all the elements of Claim 1. Christidis does not specifically disclose the additional limitation wherein the resource is a driverless car. Christidis does teach the element wherein the resource is a car (see Claim 2 under the heading “Claim Rejections - 35 USC § 102”). Huennekens teaches the limitation wherein the resource is a driverless car (see Huennekens, pg 2, para 0020, discussing instructions for the autonomous vehicle). The motivation to combine Christidis and Huennekens is to operate a taxi service using autonomous vehicles via fully networked interactions and applications (see Huennekens, pg 1, para 0001).



Response to Arguments
Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive.
It appears that Applicant is applying the reasoning found in Enfish. Applicant contends that the 35 U.S.C. 101 rejections are moot due to amendment and that the amended claims are directed “to an improvement to computer functionality.” Specifically, Applicant asserts an improvement to security of a blockchain. In Enfish, the Court determined that “the plain focus of the claims is on an improvement to computer functionality itself not on economic or other tasks for which a computer is used in its Enfish, LLC v. Microsoft Corp. @ 12).
When considering an Applicant’s contention that the claims improve the security of a blockchain using the Enfish reasoning, the question to be answered is “whether the focus of the claims is on a specific asserted improvement in the computer’s capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool”; that is whether “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”. A contention that a claimed invention provides an improvement to an existing technology is bolstered by the specification's teachings that the claimed invention achieves the asserted improvement. 
However, the features relied on by the Applicant do not describe an improvement to the basic functioning of blockchain security. In fact, the specification is devoid of any disclosure that the claimed invention improves security, beyond the assertion that security is improved by applying standard blockchain security measures (ie SIGHASH flags) to inputs in a way provided for by a common functionality of blockchain implementations. Rather, the specification describes a method using the blockchain without any modification to how the technology functions. In Intellectual Ventures the Court concluded that: “Nor does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. The fact that the required processing could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter. Simply appending generic computer functionality to lend speed or efficiency to the performance of an Intellectual Ventures LLC, v. Capital One). Here, improvement in security is analogous to the improvement in efficiency from Intellectual Ventures. The suggested improvement is realized by the process itself, and through the use of the blockchain as a tool, rather than on any improvement to the functionality of any blockchain.
Therefore, the claims do not recite an asserted improvement to the functioning of the blockchain and merely recite using blockchain to implement an abstract idea.
It also appears that Applicant is utilizing the reasoning found in BASCOM as described in 2014 Interim Guidance on Patent Subject Matter Eligibility, Federal Register, Vol. 79, No. 241 (December 16, 2014). Applicant contends that the claims are “neither conventional nor generic” and are “an improvement to existing technological processes.” The jurisprudence indicates that the cited factors may be sufficient to qualify as significantly more when considering whether an invention transcends the underlying abstract idea.
When considering the Applicant’s contention that the claimed arrangement of steps is analogous to the filtering algorithms and their implementation in BASCOM, the relevant question is whether the claims amounts to “significantly more” than the abstract idea. Adding a specific limitation other than what is well-understood and conventional in the field or adding unconventional steps that confine the claim to a particular useful application or a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment are considerations that may elevate the claims beyond an abstract idea (Interim Guidance, pg 74624, col 2).
BASCOM, the patent for a filtering arrangement described how its arrangement was a limitation that provided an improvement over existing filtering methods and the arrangement itself resulted in the otherwise unforeseen improvement. In doing so, the patent was considered significantly more despite each individual step and the filtering software itself being well-understood, routine, and/or conventional.
The present application purports to combine well-understood blockchain and secure payment technology with well-understood remote and/or internet resource control technology to implement an abstract idea. Like BASCOM, none of the provided steps provided by the Applicant are unconventional on their own. Unlike BASCOM, the Applicant has failed to describe an improvement to any technological process and has declined to indicate any specific or meaningful limitations that would meet the criteria set forth in BASCOM. Merely stating that the arrangement improves existing processes is insufficient. The application, at most, describes the use of basic blockchain processes in a conventional fashion to provide known blockchain benefits to remote resource control applications in a predictable manner. Further, the claim amendments have introduced insignificant extra-solution activity in the form of mere data gathering and also fail to provide meaningful limitations amounting to significantly more.
Therefore, the claims do not provide a limitation amounting to significantly more than the abstract idea and merely add insignificant extra-solution activity to what is, otherwise, an attempt to generically apply an abstract idea in a novel technological field.
Applicant contends that Christidis fails to disclose each element of Claim 1, as cited. Specifically, Applicant argues that Christidis generally discloses blockchain technology rather than the features of the claim specific to its use of signature scripts. However, the rejection specifies how Christidis disclosed each element of Claim 1.
The use of public/private key pairs, including the “modification” step before the second transaction, is analogous to the secret value and signature script language of the claim, in fact amounting to an alternative description of the same process. This disclosure is relevant for both the first and second transaction and the citation accounts for multiple transactions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FORTSON JR. whose telephone number is 571-272-0721. The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at telephone number 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NEHA PATEL/        Supervisory Patent Examiner, Art Unit 3685